Holland, P. J.,
The account shows a balance of principal-personalty for distribution in the sum of $10,675.33, composed of license of Whitemarsh Inn, including stock, inventory and merchandise carried at $4,000, and cash in the sum of $6,675.33. The account also shows a balance of income-personalty for distribution in the sum of $3,055.91.
*100Leonard A. Talone and Agnes Davis Irwin have renounced any right to act as executors or trustees under the several provisions' of the will and have never received any assets into their possession as such. They are, therefore, not constituted as trustees of the various trusts for the children of decedent who, according to the terms of the will, are entitled to a two twenty-seventh interest in the residue in trust. There is no occasion for appointing succeeding trustees of these trusts as, in the opinion of the court, they should be stricken down and, being in each case less than $1,000, should be awarded to Julia Montana, the mother and natural guardian of the respective minors. These trusts, being less than $1,000 each, are so insignificant in amount that to set them up would be a partial frustration of testator’s intent to provide maintenance and education for these minors. The court has authority under these circumstances to strike these trusts down under the provisions of section 2 of the Estates Act of April 24, 1947, P. L. 100, and the respective nine trusts are accordingly stricken down and the principal of these trusts being two twenty sevenths each of the principal and income for distribution will be awarded to the mother of the respective minors as their natural guardian.
Julia Montana, mother and natural guardian of the respective minors, is directed to deposit the respective distributive shares of each minor in the Conshohocken Federal Savings and Loan Association so marked that the same fund may not be withdrawn until respective minors attain the age of 21, or upon prior order of the court, except that Julia Montana as mother and natural guardian may pay out of the respective sums for each minor the sum of $30 per month for the maintenance and support of each of the minors, until the minor no longer needs such support, or until they are respectively self-supporting, or become 21 years of age.